Exhibit 10.1

AMENDATORY AGREEMENT

AMENDATORY AGREEMENT (this “Amendment”), dated as of July 12, 2019, to the
Second Amended and Restated Employment Agreement, dated as of August 31, 2016,
and as further amended (the “Employment Agreement”), between Tower Automotive
Operations USA I, LLC, a Delaware limited liability company (the “Company”), and
James C. Gouin (the “Employee”). (The Company and the Employee are each a
“Party” and, collectively, the “Parties”.)

RECITALS:

WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated July 12,
2019, by and among Tower International, Inc., a Delaware corporation (“Tower”),
Autokiniton US Holdings, Inc., a Delaware corporation (“Parent”), and (iii)
Tiger Merger Sub, Inc., a Delaware corporation and a wholly owned subsidiary of
Parent (“Merger Sub”) (the “Merger Agreement”), Merger Sub will commence a cash
tender offer (the “Offer”) to purchase any and all of the outstanding shares of
common stock of Tower, par value $0.01 per share on the terms set forth in the
Merger Agreement and, if such Offer is consummated, Merger Sub will merge with
and into Tower (the “Merger”), with Tower surviving the Merger as a direct,
wholly owned Subsidiary of Parent;

WHEREAS, the Company desires to enter into this Amendatory Agreement in order to
induce the Employee to remain employed with the Company and to afford Employee
peace of mind that he will be eligible to receive the full benefits of the
Employment Agreement (i) following the Merger, or (ii) in the event that any
other “Change in Control” (as defined in the Employment Agreement) occurs as a
result of a definitive transaction agreement entered into by Tower on or before
December 31, 2019 (an “Alternative Change in Control Event”);

WHEREAS, the Parties desire to amend the Employment Agreement to clarify that
“Good Reason” thereunder will exist if, as a result of a “Change in Control” (as
defined therein), the Employee ceases to be the Chief Executive Officer of a
company whose common stock is publicly traded; and

WHEREAS, the Parties desire to further amend the Employment Agreement to provide
for a gross-up of any taxes that may be incurred by the Employee under
Section 4999 of the Internal Revenue Code of 1986, as amended, and as a result
of any such gross-up payment by virtue of any payments and benefits the Employee
becomes entitled to in connection with or as a result of the Merger or any
Alternative Change in Control Event;

NOW, THEREFORE, in consideration of the premises set forth in the above Recitals
and other good and valuable consideration, the Parties hereby agree as follows:

1.    The next to last paragraph of Section 5.1 of the Employment Agreement is
hereby amended by adding the following at the end thereof:

“Notwithstanding anything contained in this Agreement to the contrary, “Good
Reason” shall be deemed to exist if, in connection with or following a Change in
Control, Tower’s common stock ceases to be publicly-traded on a national
securities exchange (unless the Employee becomes (or continues as) the Chief
Executive Officer of the ultimate parent entity of, or successor to, Tower, and
the common stock of such parent entity or successor, as applicable, is publicly
traded on a national securities exchange).”

 

1



--------------------------------------------------------------------------------

2.     Section 5.3(e) of the Employment Agreement is hereby amended in its
entirety, to read as set forth below; provided, however, that if (i) the Merger
Agreement terminates without consummation of the Merger, and (ii) no Alternative
Change in Control Event occurs, then the amendment set forth in this paragraph 2
shall be void ab initio and Section 5.3(e) of the Employment Agreement shall
automatically revert to its terms as in effect immediately prior to the date
hereof:

“(e)    Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company or its affiliates to the Employee or
for the Employee’s benefit pursuant to the terms of this Agreement or otherwise
(“Covered Payments”) constitute parachute payments (“Parachute Payments”) within
the meaning of Section 280G of the Code and will be subject to the excise tax
imposed under Section 4999 of the Code (or any successor provision thereto) or
any interest or penalties with respect to such excise tax (collectively, the
“Excise Tax”), then the Company shall pay to the Employee, no later than the
time the Excise Tax is required to be paid by the Employee or withheld by the
Company, an additional amount (the “Gross-up Payment”) equal to the sum of the
Excise Tax payable by the Employee, plus the amount necessary to put the
Employee in the same after-tax position (taking into account any and all
applicable federal, state, local and foreign income, employment and excise taxes
(including the Excise Tax and any income and employment taxes imposed on the
Gross-up Payment)) that the Employee would have been in if the Employee had not
incurred any tax liability under Section 4999 of the Code.

The determination of whether a Gross-up Payment will be required, and of the
amount of such Gross-up Payment, shall initially be made (at the Company’s
expense) by a nationally recognized registered public accounting firm reasonably
acceptable to the Company and the Employee prior to the time the Excise Tax is
required to be paid by the Employee or withheld by the Company, and shall be
made applying the assumptions that the Employee will pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
for the calendar year in which the Gross-up Payment is to be made, and state and
local income taxes at the highest marginal rates of individual taxation in the
state and locality of Executive’s residence at the time. In light of the
uncertainty in applying Sections 280G and 4999 of the Code, if it is
subsequently determined that the Gross-up Payment is not sufficient to put the
Employee in the same after-tax position (taking into account any and all
applicable federal, state, local and foreign income, employment and excise taxes
(including the Excise Tax and such taxes imposed on the Gross-up Payment)) that
the Employee would have been in if the Employee had not incurred the Excise Tax,
then the Company shall promptly pay to or for the benefit of the Employee such
additional amounts necessary to put the Employee in the same after-tax position
that the Employee would have been in if the Excise Tax had not been imposed. In
the event that a written ruling of the Internal Revenue Service (“IRS”) is
obtained by or on behalf of the Company or the Employee, which provides that the
Employee is not required to pay, or is entitled to a refund with respect to, all
or a portion of the Excise Tax, then the Employee shall reimburse the Company in
an amount equal to the Gross-up Payment, less any amounts which remain payable
by or are not refunded to the Employee, within thirty (30) days of the date of
the IRS determination or

 

2



--------------------------------------------------------------------------------

the date the Employee receives the refund, as applicable. The Employee and the
Company shall reasonably cooperate with each other in connection with any
administrative or judicial proceedings concerning the existence or amount of
liability for the Excise Tax; provided that, if the Company decides to contest a
claim by the IRS relating to the Excise Tax, then the Company shall bear and pay
directly or indirectly all costs and expenses (including any additional interest
and penalties and any legal and accounting fees and expenses) incurred in
connection with such action and shall indemnify and hold the Employee harmless,
on an after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of the Company’s action.”

3.    Miscellaneous. This Amendment, together with the Employment Agreement,
constitutes the entire agreement between the Parties with respect to the subject
matter hereof and supersedes any prior understandings, agreements, or
representations by or between the Parties, written or oral, that may have
related in any way to the subject matter hereof. This Amendment shall be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns. No amendment or waiver of any provision of this Amendment
shall be valid unless the same shall be in writing and signed by each Party
bound thereby. This Amendment may be executed by the Parties in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of this Amendment by facsimile or pdf email
transmission shall be effective as delivery of a manually executed counterpart
hereof.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has executed this Amendment effective as
of the day and year first above written.

 

TOWER AUTOMOTIVE OPERATIONS USA I, LLC

By:  

/s/ Mark Flynn

Name:   Mark Flynn Title:   Sr. Vice President Global Human Resources

/s/ James C. Gouin

James C. Gouin

 

4